Case: 20-1738   Document: 33     Page: 1   Filed: 06/25/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    3M COMPANY,
                      Appellant

                            v.

  EVERGREEN ADHESIVES, INC., FKA WESTECH
         AEROSOL CORPORATION,
                   Appellee
            ______________________

                       2020-1738
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00576.
                  ______________________

                 Decided: June 25, 2021
                 ______________________

     PRATIK A. SHAH, Akin Gump Strauss Hauer & Feld
 LLP, Washington, DC, argued for appellant. Also repre-
 sented by Z.W. JULIUS CHEN; MICHAEL P. KAHN, New York,
 NY; RUBEN H. MUNOZ, Philadelphia, PA.

    ROBERT GREENSPOON, Flachsbart & Greenspoon, LLC,
 Chicago, IL, argued for appellee.
                  ______________________
Case: 20-1738     Document: 33     Page: 2    Filed: 06/25/2021




 2                  3M COMPANY v. EVERGREEN ADHESIVES, INC.



     Before PROST, CLEVENGER, and STOLL, Circuit Judges.
 CLEVENGER, Circuit Judge.
                               I
      This case began when Appellant 3M Company (“3M”)
 filed a petition for inter partes review under 35 U.S.C.
 § 311, seeking to invalidate claims 1–28 of U.S. Patent No.
 7,705,056 (“the ’056 patent”) on the ground of obviousness,
 pursuant to 35 U.S.C. § 103. The ’056 patent is titled “Aer-
 osol Adhesive and Canister-Based Aerosol Adhesive Sys-
 tem.” The Patent Trial and Appeal Board of the U.S. Patent
 and Trademark Office (“Board”) agreed with 3M that cer-
 tain claims of the ’056 patent are invalid as obvious, but
 the Board determined that 3M had failed to demonstrate
 that dependent claims 3 and 4 would have been obvious.
 The Board initially stated its decision in its Final Written
 Decision, which it sustained in its decision rejecting 3M’s
 Request for Rehearing. 3M Co. v. Westech Aerosol Corp.,
 No. IPR2018-00576, 2019 WL 3729475 (P.T.A.B. Aug. 7,
 2019) (Final Written Decision) (“Final Written Decision”);
 3M Co. v. Westech Aerosol Corp., No. IPR2018-00576, 2020
 WL 578975 (P.T.A.B. Feb. 4, 2020) (Decision Denying Peti-
 tioner’s Request for Rehearing) (“Rehearing Decision”).
     3M, in its Request for Rehearing, argued that the
 Board’s Final Written Decision erred in rejecting 3M’s ob-
 viousness challenge to claims 3 and 4. 3M’s argument for
 rehearing was supported by citation to a declaration of
 3M’s expert, Dr. Prud’homme. In denying 3M’s request, the
 Board stated that “Petitioner’s remaining explanation that
 a person of ordinary skill in the art would have selected
 three pressure levels within the levels taught by the Car-
 nahan Publication and Braud . . . was not advanced in the
 briefing and is referenced only through citation to the ex-
 pert reports.” Rehearing Decision at *3. The Board rejected
 3M’s Request for Rehearing as an attempt to introduce ar-
 gument by citation to its expert’s declaration in violation of
 37 C.F.R. § 42.6(a)(3), the Board’s rule against
Case: 20-1738     Document: 33      Page: 3   Filed: 06/25/2021




 3M COMPANY v. EVERGREEN ADHESIVES, INC.                     3



 incorporation by reference. Id. 3M timely appealed the
 Board’s decision to our court. We have jurisdiction pursu-
 ant to 28 U.S.C. § 1295(a)(4)(A).
                               II
      The Board’s rules concerning trial practice are set forth
 in 37 C.F.R. Chapter 1, Subchapter A, Part 42 (Trial Prac-
 tice Before the Patent Trial and Appeal Board). Section
 42.6 of the rules concerning Filing of Documents, regarding
 incorporation by reference, provides that “[a]rguments
 must not be incorporated by reference from one document
 into another document.” 37 C.F.R. § 42.6(a)(3). When
 promulgating § 42.6(a)(3), the Patent and Trademark Of-
 fice explained that the rule “minimizes the chance that an
 argument would be overlooked and eliminates abuses that
 arise from incorporation and combination,” Rules of Prac-
 tice for Trials Before the Patent Trial and Appeal Board
 and Judicial Review of Patent Trial and Appeal Board De-
 cisions, 77 Fed. Reg. 48,612, 48,617 (Dep’t of Commerce
 Aug. 14, 2012), and noted that without the rule, the Board
 would be forced to “play archeologist with the record” for
 arguments that might have been made outside the parties’
 briefing, id. (citing DeSilva v. DiLeonardi, 181 F. 3d 865,
 866–67 (7th Cir. 1999)).
     Citing § 42.6, the Board refused to consider 3M’s cen-
 tral argument in its Request for Rehearing because the
 Board determined that this argument was provided only by
 way of improper incorporation by reference to testimony of-
 fered by 3M’s expert, Dr. Prud’homme. The Board stated
 that “Petitioner’s argument on rehearing amounts to a con-
 tention that we overlooked Petitioner’s invitation to formu-
 late arguments on their behalf, search the record for
 pertinent facts, and inject our own reasoning. That is not
 our role.” Rehearing Decision at *3.
     At oral argument before our court in this appeal, 3M
 agreed that to succeed on appeal it must convince us that
 the Board erred in excluding the evidence offered by Dr.
Case: 20-1738     Document: 33     Page: 4    Filed: 06/25/2021




 4                  3M COMPANY v. EVERGREEN ADHESIVES, INC.



 Prud’homme through incorporation by reference. Record-
 ing of Oral Argument at 22:33–22:48 (June 10, 2021),
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-
 1738_06102021.mp3. We review the Board’s application of
 its incorporation-by-reference rule for abuse of discretion.
 See e.g. Intelligent Bio-Sys., Inc. v. Illumina Cambridge
 Ltd., 821 F.3d 1359, 1367 (Fed. Cir. 2016). Thus, unless 3M
 can convince us that the Board abused its discretion in de-
 clining to consider Dr. Prud’homme’s testimony, its appeal
 will fail. The Board abuses discretion if its decision “(1) is
 clearly unreasonable, arbitrary, or fanciful; (2) is based on
 an erroneous conclusion of law; (3) rests on clearly errone-
 ous fact finding; or (4) involves a record that contains no
 evidence on which the Board could rationally base its deci-
 sion.” Id. (citation omitted).
     As an initial matter, we note that, regarding this dis-
 positive issue, 3M’s principal brief on appeal is almost si-
 lent, merely stating that “factual assertions with a citation
 to three pages of Dr. Prud’homme’s deposition testimony
 and 10 (of the 170) paragraphs of his supplemental decla-
 ration . . . is a far cry from impermissible incorporation by
 reference.” Appellant Br. at 31. 3M’s brief cites a single
 case, Expedia, Inc. v. International Business Machines
 Corp., No. IPR2018-01136, 2019 WL 2511366 (P.TA.B.
 June 17, 2019), in support of 3M’s view that the Board mis-
 applied its incorporation-by-reference rule in this case.
     The Board’s decision in Expedia is inapposite. In Expe-
 dia, the Board held that its rule against incorporation by
 reference was not violated by citation to an expert’s decla-
 ration in support of the Petition’s clear argument that the
 two references qualified as prior art. 3M offers no reason-
 ing or analysis from that decision which would compel a
 result in 3M’s favor on the record before us. There is no
 dispute that a Petition or other filing before the Board may
 permissibly “rely on [an expert declaration] to support its
 contention with expert testimony.” Id. at *2. At issue here
 is the Board’s determination that 3M’s filings never
Case: 20-1738     Document: 33     Page: 5    Filed: 06/25/2021




 3M COMPANY v. EVERGREEN ADHESIVES, INC.                     5



 sufficiently made the relevant “contention” or argument at
 all, and instead supported 3M’s position entirely by refer-
 ence to Dr. Prud’homme’s declarations and testimony. 3M
 has not pointed to any place in the record where Dr.
 Prud’homme’s arguments as stated in the Request for Re-
 hearing were previously explained in a manner sufficient
 to avoid improper incorporation by reference. 1
     At issue in this appeal is 3M’s obviousness Ground 4,
 in which 3M asserted that various claims of the ’056 patent
 (including dependent claims 3 and 4, the claims on appeal)
 would have been obvious over U.S. Patent Publication No.
 2002/0161056 (the “Carnahan Publication”) in view of U.S.
 Patent No. 5,931,354 (“Braud”) and the knowledge of a per-
 son of skill in the art. See J.A. 165–68 2 (Petition for Inter
 Partes Review). The Carnahan Publication (which is an
 abandoned parent application in the ’056 patent’s priority
 chain) teaches a single-propellant canister system which
 “sprayed out exactly the same” at either 120 psi or 300 psi. 3
 Braud teaches a canister system comprising a liquefied



     1    3M did not cite and seek to distinguish cases in
 which we have upheld, on the abuse of discretion standard
 of review, the Board’s enforcement of § 42.6(a)(3) by rejec-
 tion of expert declarations incorporated by reference into
 other documents. See, e.g., Gen. Access Solutions Ltd. v.
 Sprint Spectrum L.P., 811 F. App’x 654 (Fed. Cir. 2020);
 Bos. Sci. Neuromodulation Corp. v. Nevro Corp., 813 F.
 App’x 572 (2020).
      2   Citations to “J.A. ___” refer to the Joint Appendix
 filed by the parties.
      3   Because we resolve this appeal on the basis of the
 Board’s incorporation-by-reference determination, we need
 not reach the parties’ arguments or the Board’s statements
 about whether the Carnahan Publication is properly un-
 derstood as disclosing the range between 120 psi and 300
 psi.
Case: 20-1738     Document: 33      Page: 6    Filed: 06/25/2021




 6                  3M COMPANY v. EVERGREEN ADHESIVES, INC.



 first propellant and a second propellant which is a com-
 pressed inert gas. In particular, the preferred embodiment
 of Braud cited by 3M’s expert teaches that the “pressure in
 the cylinder” is “a minimum of 220 psi[] and preferably . . .
 about 240–250 psi.” J.A. 568. Claims 3 and 4 of the ’056
 patent claim, in relevant part, a system wherein “said com-
 pressed gas is pressurized in said canister to about 200 psi”
 (claim 3) or “in a range of about 160–200 psi” (claim 4). ’056
 patent, 9:44–48.
      In its Petition for Inter Partes Review, regarding
 Ground 4, 3M asserted only that “[i]t was within POSA
 knowledge to alter the pressures disclosed in Carnahan
 Publication and Braud to about 200 psi [or to 160–200 psi]
 as part of routine optimization,” citing paragraph 117 of
 Dr. Prud’homme’s declaration in support of this assertion.
 J.A. 166. In its Decision on Institution of Inter Partes Re-
 view, the Board stated that “questions have been raised re-
 garding the evidentiary support for the rationale applied
 by Petitioner to adjust certain pressures, concentrations,
 and percentages, through ‘routine optimization’ to arrive at
 the claimed values,” and stated that “[t]he parties should
 address these issues during the trial.” J.A. 1942. Peti-
 tioner’s Reply was somewhat more specific, mentioning a
 person of skill’s selection of three variables at three levels
 to perform the optimization, but 3M’s Reply does not spe-
 cifically state that one of these variables is pressure and
 does not specifically justify selection of a pressure value be-
 low the “minimum of 220 psi” taught by Braud. J.A. 4350–
 51. It does not appear that either party raised the issue of
 the “minimum of 220 psi” taught by Braud at the oral hear-
 ing before the Board. See generally 3M Co. v. Westech Aer-
 osol Corp., No. IPR2018-00576 (P.T.A.B. May 1, 2019),
 Paper 46 (Record of Oral Hearing).
    In its Final Written Decision, the Board concluded that
 3M had failed to carry its burden to show that claims 3 and
 4 would have been obvious. Final Written Decision at *14.
 In contrast with its filings up to that point, 3M’s
Case: 20-1738    Document: 33      Page: 7   Filed: 06/25/2021




 3M COMPANY v. EVERGREEN ADHESIVES, INC.                   7



 subsequent Request for Rehearing devoted most of seven
 pages to the issue of the 220 psi “minimum” taught by
 Braud and why a person of skill would allegedly depart be-
 low this pressure value to optimize the obviousness combi-
 nation in Ground 4, citing various statements and
 testimony of Dr. Prud’homme in support of its arguments.
 J.A. 6038–44. As discussed, the Board concluded in its De-
 cision Denying Petitioner’s Request for Rehearing that
 3M’s argument in the Request for Rehearing regarding
 “why a person of ordinary skill in the art would have had
 selected certain pressures in the values claimed [i.e., 160–
 200 psi or approximately 200 psi] in the first instance”
 while optimizing the combination of the Carnahan Publi-
 cation and Braud “was not advanced in the briefing and is
 referenced only through citation to the expert reports.” Re-
 hearing Decision at *3 (citing 37 C.F.R. § 42.6).
      We agree with the Board that the Request for Rehear-
 ing contained the first clear articulation of 3M’s argument
 regarding why the 220 psi “minimum” taught by Braud did
 not pose an obstacle to a finding that claims 3 and 4 were
 obvious under 3M’s Ground 4. As discussed above, the ar-
 guments about routine optimization in 3M’s Petition and
 Petitioner Reply are skeletal at best, and these filings do
 not mention the 220 psi “minimum” teaching of Braud at
 all. Thus, we are not persuaded that the Board abused its
 discretion when it concluded that 3M’s arguments were
 present in the briefing prior to the Final Written Decision
 only in the form of improper incorporation by reference to
 Dr. Prud’homme’s testimony.
                             III
     For the foregoing reasons, we affirm the Board’s deci-
 sion rejecting 3M’s obviousness challenge to dependent
 claims 3 and 4 of the ’056 patent.
                        AFFIRMED
Case: 20-1738   Document: 33    Page: 8   Filed: 06/25/2021




 8               3M COMPANY v. EVERGREEN ADHESIVES, INC.



                        COSTS
 No costs.